Order, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about July 9, 2002, which denied respondent mother’s motion to vacate an order of default for failure to appear at a fact-finding and dispositional hearing, resulting in termination of her parental rights on grounds of abandonment, and commission of the custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Respondent showed neither a reasonable excuse for her failure to appear nor a meritorious defense to the petition (Matter of Ashley Marie M., 287 AD2d 333 [2001]). Although she claimed she was incarcerated at the time, she offered no evidence that she had notified the court or her attorney of her inability to appear (see Matter of Devon Dupree F., 298 AD2d 103 [2002]). Nor did she counter the abandonment allegation by offering evidence of communication with the child or agency, or the agency’s possible role in preventing or discouraging such contact (see Social Services Law § 384-b [5]; Matter of Gabrielle HH., 1 NY3d 549 [2003]). Concur—Nardelli, J.P., Andrias, Sullivan and Ellerin, JJ.